DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 03/29/2019, an RCE was filed 03/23/2021.
Claims 1, 2, and 4-14 are pending.
Claim 3 is cancelled.
Claims 1 and 12 are amended.
Claims 13 and 14 are newly presented.

The following is a Notice of Allowance.  Claims 1, 2, and 4-14 are allowed.


Examiner’s Statement of Reasons for Allowance
Claims 1, 2, and 4-14 recite a combination of elements that is novel and non-obvious over the prior art.
	Regarding Claim 1, the prior art, taken individually or in combination, does not appear to teach or suggest the specific combination of elements recited in Claim 1.
	Examiner’s analysis relies upon the following prior art references most closely resembling Applicant’s claimed Invention:
Masoud, “Formulations for Optimal Shared Onwership and Use of Autonomous or Driverless Vehicles”, 01/12/2016.
Fountain, “Fractional Interests in Property”, 11/01/2016.
Sampson, “Optimization of Vacation Timeshare Scheduling”, 10/2008, Operations Research, Vol. 56 No. 5.
Torney, “Torney Draft Order Algorithm”, 10/19/2017.
Clark, US Pat. App. Pub. No. US 20110213629 A1.
Ferguson, US Pat. App. Pub. No. US 20190035282 A1.
Ramanujam, US Pat. App. Pub. No. US 20150338852 A1.
Amalfitano, US Pat. App. Pub. No. US 20110200017 A1.
Masoud teaches analysis of shared ownership and use of autonomous vehicles.  Along with shared ownership of the autonomous vehicle, the program also allows for participants to rideshare together.  Seeking to address the typical prohibitively expensive nature of autonomous vehicles, Masoud seeks to make the autonomous vehicle ownership more economical.  However, Masoud does not teach or suggest the specific combination of elements recited in Claim 1.
Fountain teaches fractional interests in property.  The fractional interests are equivalent to a tenancy in common type of real property ownership, and gives each owner a fractional interest, meaning each party’s percentage of ownership is a fraction of the property value.  Furthermore, each fractional owner shares in the income, as well as the expenses, relative to the percentage of ownership, as part of a cost-sharing agreement.  However, Fountain does not teach or suggest the specific combination of elements recited in Claim 1.
Clark teaches arranging sharing transactions with respect to assets, such as cars.  The sharing transaction involve owners and borrowers coordinating for specific location and time to engage in shared car use.  However, Clark does not teach or suggest the specific combination of elements recited in Claim 1.
Ferguson teaches controlling autonomous vehicle to a delivery location.  The method includes receiving a request including a delivery location, choosing an appropriate autonomous vehicle model 
Ramanujam teaches method for sharing an autonomous vehicle.  The method includes determining whether requested task conflicts with previously scheduled tasks, with such conflict determination based on priority rules of earlier scheduled events having a higher priority.  However, Ramanujam does not teach or suggest the specific combination of elements recited in Claim 1.
Sampson teaches vacation timeshare scheduling.  The typical timeshare methodology involves ownership of annual “weeks” or intervals to a shared property.  This ownership then translates to assignment priorities of each owner’s respective ownership, and such priority scheduling for the property rotates amongst the owners according to specific policies.  However, Sampson does not teach or suggest the specific combination of elements recited in Claim 1.
Amalfitano teaches system and method for assigning priority levels to users based upon history of request for access to the resources.  If a user has, over a historical perios of time, made fewer demands than a stated amount, that user is given a higher priority than a user who has made greater use of the resources than their stated amount.  Users making more demand would be allocated fewer resources despite their demand, while users making less resource demands are granted more of their requested resources.  However, Amalfitano does not teach or suggest the specific combination of elements recited in Claim 1.
Torney teaches a method for allocating games for a baseball season amongst ticket owners.  Owners with more tickets are given more priority over those owners who own less number of tickets.  Despite being minority owner, the owners who own less tickets can nonetheless be allocated sufficient 
Examiner specifically notes the prior art does not teach or suggest “assigning a priority to each of the requests from the plurality of owners based on a ratio of: a fractional ownership interest of a respective owner of the plurality of owners, and a duration of vehicle usage of the respective owner over a time period”.
Sampson teaches “assigning a priority to each of the requests from the plurality of owners based on a ratio of: a fractional ownership interest of a respective owner of the plurality of owners, and a duration of vehicle usage of the respective owner over a time period” (“…the participants are given assignment priorities based on what they own, including subpriority levels that rotate values year to year (to give more people access to the best resort weeks…” (Sampson [p. 1079])).
Amalfitano teaches “assigning a priority to each of the requests from the plurality of owners based on a ratio of: a fractional ownership interest of a respective owner of the plurality of owners, and a duration of vehicle usage of the respective owner over a time period” (“…assigning priority levels to users based upon a history of their request for access to the resources. If a user has, over a historical period of time, made less demands than a stated amount, that user is given a higher priority than a user who has made greater use of the resources than their stated amount…” (Amalfitano [0008])).
Though both elements, “a fractional ownership interest” and “a duration of vehicle usage”, exist as prior art, there lacks sufficient teaching, motivation, or suggestion for simultaneously considering both factors for assigning priority, as well as their combination into “a ratio of: a fractional ownership interest of a respective owner of the plurality of owners, and a duration of vehicle usage of the respective owner over a time period”.
Examiner notes Torney Draft Order Algorithm offers the closest analogous suggestion/motivation.  “The partners taking more games have more of the initial picks, but even the partner taking only 5 games, Steve S [who owns the least number of games], has a fair distribution of picks in the order. Since this order was generated mathematically, each partner has fair picks in the draft” (Torney Draft Order Algorithm).  Torney seeks to address the fare share issue, where a minority owner can nonetheless be allocated access despite not owning a majority.  This is functionally analogous to what Applicant aims to achieve via the claimed “ratio”.  However, Torney’s teachings are insufficient to establish teaching or suggestion under Sec. 102 and 103.
Examiner notes Sampson offers analogous suggestion/motivation.  “The participants are given assignment priorities based on what they own, including subpriority levels that rotate values year to year (to give more people access to the best resort weeks)” (Sampson [p. 1079]).  Sampson also suggests for possible consideration of previous historical use, and rotates owner registration/reservation priority, to allow for more owners fair access.  However, Sampson’s teachings are insufficient to establish teaching or suggestion under Sec. 102 and 103.
Accordingly, Claim 1 is allowed.

Regarding Claims 2 and 4-14, the claims recite limitations further narrowing Claim 1.  Accordingly, Claims 2 and 4-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
The following addresses all of Applicant’s Remarks/Arguments filed/received 03/23/2021, in Reply to 02/17/2021 Office Action.
Rejections under 35 U.S.C. 112(b)
Applicant’s arguments (p. 8) have been fully considered and are persuasive.  Examiner appreciates all corrections, and hereby withdraws Sec. 112 Rejection.
 Rejections under 35 U.S.C. 103
	Applicant’s arguments (p. 8-17) have been fully considered and are persuasive.  Examiner hereby withdraws Sec. 103 Rejection.

	For the aforementioned reasons, as well as those stated in Examiner’s Statement of Reasons for Allowance, Examiner hereby places this Application in condition for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628